The State of TexasAppellee




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        April 23, 2014

                                     No. 04-14-00115-CR

                                       Lloyd RECTOR,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR4029B
                        Honorable George H. Godwin, Judge Presiding


                                        ORDER

      The court reporter’s notification of late record is NOTED. The reporter’s record is due on
May 20, 2014.


                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of April, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court